By the Court :
The paper offered in evidence purports to be a conveyance from the president and directors of the Miami Exporting Company as grantors. It is executed by O. M. Spencer as president, in his own name and under his own seal as president. The grantors named in the deed do not execute it. The person who executed it had no interest in the subject conveyed, and is not named as grantor in the deed. It is, therefore, no conveyance. The motion for a new trial is overruled, and judgment entered on the verdict.
Judge Burnet, being a stockholder in the Miami Exporting Company, did not sit in this case.